DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendment to the specification, filed 10/15/21, is acknowledged and has been entered.

Claim Objections
Claim 25 is objected to because of the following informalities:  In Line 10, the word --and-- should be added after the comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 18-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Teeny (US PG Pub No. 2009/0306664).
Regarding Claim 18, Teeny discloses an intramedullary rod (modular IM nail 4, Figs. 1-5, Paragraphs [0024-0046]), comprising: a plurality of modular components (58 & 60, Fig. 3, Paragraphs [0027-0028]) sized and configured to be disposed in an intramedullary canal (Figs. 1-2); wherein said modular components are capable of being connected to each other in situ (via connecting 62 & 64, Paragraph [0027]); and wherein a distal-most modular component (60, Figs. 3 & 5) is a base component capable of engaging an alignment guide (outrigger 50, Figs. 3-5, Paragraph [0053]) (It is noted that the recited alignment guide is only functionally claimed. The system of Teeny is fully and structurally capable of performing the intended use recitations as recited in the claim.).
Regarding Claim 19, Teeny discloses wherein the intramedullary canal is in a tibia (“The systems and methods provided herein can readily be useful with respect to 
Regarding Claim 20, Teeny discloses wherein the alignment guide is capable of coronal, transverse, and sagittal adjustments (via 48, 46, Figs. 3-5) (It is noted that the recited alignment guide is only functionally claimed and the outrigger 50 is fully and structurally capable of performing the intended use recitations as recited in the claim.).
Regarding Claim 21, Teeny discloses wherein the alignment guide is configured to translate said coronal, transverse, and sagittal adjustments to a cutting guide (It is noted that the recited alignment guide and cutting guide are only functionally claimed and the outrigger 50 of Teeny is fully and structurally capable of performing the intended use recitations as recited in the claim.).
Regarding Claim 22, Teeny discloses wherein the alignment guide comprises at least one hole (88 & 92, Figs. 3 & 5, Paragraph [0056]) to place at least one pin (temporary pin, Paragraph [0059]), and wherein the pin is capable of translating said coronal, transverse, and sagittal adjustments from the alignment guide to a cutting guide (A temporary pin, or other means for securing, can be placed through the one or more distal holes (88 and 92) and into their aligned stabilization holes 16 and 90 to prevent the IM rod 4 from rotating, Paragraph [0059]).
Regarding Claim 23, Teeny discloses a method (Paragraphs [0047-0060]), comprising: inserting a plurality of modular components (58 & 60, Figs. 1-5) in an 
Regarding Claim 24, Teeny discloses wherein said intramedullary canal is in a tibia (Paragraphs [0001 & 0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 25-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Railey et al. (US PG Pub No. 2006/0229730) in view of Stemniski et al. (US PG Pub No. 2012/0271314).
	Regarding Claim 25, Railey et al. discloses a method of implanting an ankle prosthesis system (Figs. 4A-B, 12A-35, Paragraphs [0177-0182]), comprising: forming a passage between a tibia and a talus (Figs. 27A-B, Paragraphs [0177-0182]); forming an intramedullary canal (IM passage) into a distal end of a tibial shaft (Figs. 27A-B) with a reaming device (reamer 164, Paragraphs [0177-0182]), passing a plurality of modular rod components (32, 34, Figs. 4A, 12A-B, 29-30) inferiorly through the intramedullary 
Railey et al. does not disclose that the reaming device is a flexible reaming device. 
Stemniski et al. discloses surgical guides and methods of use in orthopedic procedures in the ankle for enabling a surgeon to make accurate and precise bone resections in and around the joint being prepared to accept a prosthesis (Paragraphs [0002-0003]), wherein an intramedullary cavity is formed in the tibia of a patient via an anterior approach once a resected joint space 22 has been formed as illustrated in Fig. 15 (Paragraph [0228]), and wherein the method comprises the steps of resecting the tibia with a flexible reaming device (65, 66, Figs. 97-100) comprising a flexible reamer driving rod (65) and a reamer head (66) (Paragraph [0235, 0247-0248, 0251], [0207-0226]). Paragraph [0220] recites that “The reamer 65, 66 is advanced into the pilot intramedullary channel previously formed by the drill while being supported by reamer stabilizer 1000, which maintains the direction in which reamer 65, 66 is advanced into tibia 16 and prevents the reamer 65, 66 from wandering.”
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the reamer used in the method of Railey et al. with a 
	Regarding Claim 26, Railey et al. discloses using the cutting guide to aid in making a tibial cut (the top surface of the tibia 16 is cut by superior saw blade 152 through the superior blade guide 144, Fig. 25B, Paragraph [0170]).
Regarding Claim 27, Railey et al. discloses using the cutting guide to aid in making a tibial cut (the top surface of the tibia 16 is cut by superior saw blade 152 through the superior blade guide 144, Fig. 25B, Paragraph [0170]) and a talar cut (the bottom surface of the talus 15 is cut by the inferior saw blade 154 through the inferior blade guide 146, Paragraph [0172]).
Regarding Claim 28, Railey et al. discloses coupling an artificial tibial joint surface (tibial platform 12, Fig. 33, Paragraph [0211]) to the distal end of the tibial rod component (30), and fixing an artificial talar joint surface (talar surface 24, Fig. 33, Paragraph [0211]) to the talus for articulation with the artificial tibial joint surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax 

/JESSICA WEISS/Primary Examiner, Art Unit 3775